06S-/5
                                    ELECTRONIC RECORD




COA #        05-14-00240-CR                        OFFENSE:        1.03


             Bobby Simmons v. The State of
STYLE:       Texas                                 COUNTY:         Dallas

COA DISPOSITION:           AFFIRM                  TRIAL COURT: 363rd Judicial District Court


DATE: 12/18/2014                     Publish: NO   TC CASE #:      F-1252370-W




                            IN THE COURT OF CRIMINAL APPEALS

                                                                             068-/5*
           Bobby Simmons v. The State of
STYLE:     Texas                                        CCA#:

           PRO 5E                      Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

         'fcert/tfT*                                   JUDGE:

DATE: Olftf/jWJT                                       SIGNED:                          PC:

JUDGE: IJU /C(JA'*—                                     PUBLISH:                        DNP:




                       -




                                                                                         MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                             ELECTRONIC RECORD